DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-53 are canceled.  Claims 54-73 are pending in the instant application.  Claims 54-63, and 68-73 are withdrawn by Applicant as non-elected subject matter from further consideration. 

Priority
This application is a national phase entry of co-pending PCT Application Serial No. PCT/GB2017/051850, filed June 23, 2017, which claims priority to United Kingdom Patent
Application Serial No. 1610994.4 filed on June 23, 2016.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 03/18/2019, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to Amendment
The submission of claims by Applicants’ representative Dr. Natalie K. Schiller on 07/08/2021 has been entered.


Response to Restriction Requirement
Applicant’s election without traverse of Group II (claim 64-67) in the reply filed on 07/08/2021 is acknowledged.  Applicant withdraws claims 54-63, and 68-73 from further consideration as non-elected subject matter.  Claims 64-67 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 67 is drawn to a material comprising particles of uniform or substantially uniform sphericity formed from a cross-linked polymer and having nanocavities with functional groups having an affinity for a gas covalently incorporated on walls of the nanocavities, onto which molecules of the gas are able to be selectively adsorbed, wherein the functional groups are carbon dioxide-philic and the nanocavities have a greater affinity for carbon dioxide adsorption than other molecules in a mixed gas stream, and wherein the nanocavities are sized for adsorption of one or more carbon dioxide molecules.
The phrase “the nanocavities have a greater affinity for carbon dioxide adsorption than other molecules in a mixed gas stream, and wherein the nanocavities are sized for adsorption of one or more carbon dioxide molecules” is a functional language, which describes what the nanocavities intend to do and how the nanocavities are sized, but not what the nanocavities are in term of the functional groups covalently incorporated on the nanocavities and the size  of the nanocavities in order to achieve a greater affinity for carbon dioxide adsorption than other molecules in a mixed gas stream.  
In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). See MPEP§2173.05(g). One skilled in the art does not fully appreciate the entire scope of the nanocavities having a greater affinity for carbon dioxide adsorption than other molecules in a mixed gas stream, and wherein the nanocavities are sized for adsorption of one or more carbon dioxide molecules. Therefore, metes and bounds of claim 67 are not clear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 64-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US2009/0281272 (“the `272 publication”) to Yilmaz et al. 
Applicant’s claim 64 is drawn to a material comprising particles of uniform or substantially uniform sphericity formed from a cross-linked polymer and having nanocavities with functional groups having an affinity for a gas covalently incorporated on walls of the 

The `272 publication discloses a molecularly imprinted polymer resin characterized by a monodisperse size distribution prepared by forming monomer droplets via a membrane, polymerizing said droplets in an appropriate continuous phase, and harvesting the resulting polymer particles (see abstract).  The molecularly imprinted polymer resin displays a highly uniform size distribution of the bead particles achieved by a membrane emulsification process that leads to droplets and thus molecularly imprinted polymer beads of uniform size and shape.  Specifically, the molecularly imprinted polymer resins are prepared comprising the steps:  a) providing a continuous phase [0014];  b) providing at least one monomer and at least one template, optionally in a solvent, forming an imprinting mixture, being mainly immiscible in said continuous phase [0015]; c) providing a porous membrane, separating said continuous phase and said imprinting mixture [0016];  d) allowing said imprinting mixture to pass through said porous membrane, forming droplets in said continuous phase [0017]; d) polymerizing said imprinting mixture [0018]; and e) removing said continuous phase and said template to obtain said molecularly imprinted polymer resin. The resins are used in separations, filters or other processes (see [0011]). The resins are prepared by dissolving a monomer such as acrylic monomers (see page 3, § 27) in a solvent (see [0029]) with a cross-linker (see [25 and 29]) and an initiator (see page [0029]).   Examples 1-3 specify methods of preparing the highly uniform size distribution of the bead particles (see [0036-0038]), wherein the functional groups originated from –COOH of the acrylic monomer and the oxygen of ethylene glycol, and the template is atrazine.  These functional groups can form hydrogen bonding affinity with a gas (e.g. moisture H2O) for separation a gas (H2/H2O, or N2/H2O).   Therefore, the `272 publication anticipates claim 64.  
In terms of claim 65 wherein the nanocavities are smaller than 2 nm, the `272 publication is silent on the nanocavities of the particles which are smaller than 2nm.  However, the Inherently, the nanocavities of the particles of the `272 publication should be smaller than 2 nm, because a product made from a same or very similar process should be the product with the same or substantially same property (i.e. nanocavities of the particles are smaller than 2 nm).  
In terms of claim 66, the cross-linked polyacrylate bead particles disclosed in Examples 1-3 are insoluble in water and able to regenerate by removal of adsorbed gas molecules using temperature and pressure manipulations such as vacuum drying the moisture absorbed cross-linked polyacrylate bead particles.    
In terms of claim 67, the claim does not specify the other gas in the gas mixture.  The gas mixture in interpreted broadly as for example CO2/H2, wherein cross-linked polyacrylate bead have a greater affinity for carbon dioxide that H2 gas because CO2 is a more than H2 because the carbon-oxygen double bonds in the linear CO2 molecule are more polar (electronegativities: C = 2.5, O = 3.5) than H2.  

Alternatively, claims 64-67 are also subject to the following 103(a) rejection:


Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 64-67 are rejected under 35 U.S.C. 103 (a) as unpatentable over the `272 publication in view of U.S. Patent Publication No. US2014/0264984 (“the `984 publication”) to S Kosvintsev, and Zhao et al., Applied Surface Science (2012) v261 p708-716.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `272 publication discloses a molecularly imprinted polymer resin characterized by a monodisperse size distribution prepared by forming monomer droplets via a membrane, polymerizing said droplets in an appropriate continuous phase, and harvesting the resulting uniform size distribution of the bead particles achieved by a membrane emulsification process that leads to droplets and thus molecularly imprinted polymer beads of uniform size and shape.  Specifically, the molecularly imprinted polymer resins are prepared comprising the steps:  a) providing a continuous phase [0014];  b) providing at least one monomer and at least one template, optionally in a solvent, forming an imprinting mixture, being mainly immiscible in said continuous phase [0015]; c) providing a porous membrane, separating said continuous phase and said imprinting mixture [0016];  d) allowing said imprinting mixture to pass through said porous membrane, forming droplets in said continuous phase [0017]; d) polymerizing said imprinting mixture [0018]; and e) removing said continuous phase and said template to obtain said molecularly imprinted polymer resin. The resins are used in separations, filters or other processes (see [0011]). The resins are prepared by dissolving a monomer such as acrylic monomers (see page 3, § 27) in a solvent (see [0029]) with a cross-linker (see [25 and 29]) and an initiator (see page [0029]).   Examples 1-3 specify methods of preparing the highly uniform size distribution of the bead particles (see [0036-0038]), wherein the functional groups originated from –COOH of the acrylic monomer and the oxygen of ethylene glycol, and the template is atrazine.  These functional groups can form hydrogen bonding affinity with a gas (e.g. moisture H2O) for separation a gas (H2/H2O, or N2/H2O).

The `984 publication discloses spheroidal polymer beads having a uniform size prepared by polymerizing uniformly sized monomer droplets formed by dispersing a polymerizable monomer phase over double-walled cylindrical cross-flow membrane into an aqueous phase [0001].   The monomer used in the monomer droplets includes acrylamides [0027] in a solvent [0029] with a cross-linker such as divinylbenzene or trivinylbenzene [0025] and an initiator [0030]. The acrylamides monomer comprises an amide functional which is defined in present application as a "carbon dioxide-philic group". This amide functional has thus an affinity for a 2 gas.

Zhao et al. discloses carbon dioxide (CO2) adsorption on polyacrylamide-impregnated silica. Zhao et al. discloses that the polymerization of acrylamide was carried out in acetonitrile (AN) solvent using AIBN as an initiator and EDGMA as crosslinker (see pages 708 and 709).  The polyacrylamide-impregnated silica displayed good thermal-stability at 250 °C (see Abstract, page 708).  Zhao et al. discloses traditional adsorbent like active carbon and silica has low adsorption capacity toward CO2, therefore limits the application on low concentration CO2 separation from flue gas; and the solution is to impregnate polymers with basic centers onto nanoporous and mesoporous adsorbent wherein the nanoporous adsorbent is polyacrylamide, and the average particle size is 0.1 mm, and average pore size is 7.5 nm (see Introduction, page 708; and Table 1, page 710).    In addition, Zhao et al. discloses CO2 regeneration from polyacrylamide (AAM) loaded adsorbent with N2 under various temperatures and pressure manipulations, see “4.3 CO2 regeneration” at page 713.  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the particles of Applicants’ claim 64 and the `272 publication is that the prior art is silent on the uniform or substantially uniform particles having nanocavities with functional groups (e.g. amides) having an affinity for a gas (e.g. CO2) covalently incorporated on walls of the nanocavities.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, claim 64 would have been obvious over the `272 publication because the `984 publication discloses spheroidal polymer beads having a uniform size prepared by polymerizing uniformly sized monomer droplets formed by dispersing a polymerizable acrylamide monomer phase over double-walled cylindrical cross-flow membrane into an aqueous phase which is defined in present application as a "carbon dioxide-philic group".  In terms of the motivation of 2 gas, Zhao et al. discloses carbon dioxide (CO2) adsorption on polyacrylamide-impregnated silica. The polyacrylamide-impregnated silica displayed good thermal-stability at 250 °C (see Abstract, page 708).  Zhao et al. discloses traditional adsorbent like active carbon and silica has low adsorption capacity toward CO2, therefore limits the application on low concentration CO2 separation from flue gas.  Therefore, one ordinary skilled in the art would have modified the uniform spheroidal polymer beads with functional groups of amides having an affinity for CO2 gas in the application on low concentration CO2 separation from flue gas.  

In terms of claim 65 wherein the nanocavities are smaller than 2 nm, the `272 publication is silent on the nanocavities of the particles which are smaller than 2nm.  However, the preparation method used in making the instantly particles and the in making the molecularly imprinted polymer resin both comprise the steps of a) providing a continuous phase;  b) providing at least one monomer and at least one template, optionally in a solvent, forming an imprinting mixture, being mainly immiscible in said continuous phase; c) providing a porous membrane, separating said continuous phase and said imprinting mixture;  d) allowing said imprinting mixture to pass through said porous membrane, forming droplets in said continuous phase; d) polymerizing said imprinting mixture; and e) removing said continuous phase and said template to obtain said molecularly imprinted polymer resin.   The nanocavities of the particles of the `272 publication should be smaller than 2 nm, because a product made from a same or very similar process should be the product with the same or substantially same property (i.e. nanocavities of the particles are smaller than 2 nm).  In addition, Zhao et al. discloses the nanoporous adsorbent is polyacrylamide, and the average particle size is 0.1 mm, and average pore size is 7.5 nm.  Even though the average pore size of 7.5 nm is larger than instantly claimed nanocavities are less than 2 nm, the size optimization is a routine optimization and at grasp of one ordinary skilled in the art.   
et al. discloses CO2 regeneration from polyacrylamide (AAM) loaded adsorbent with N2 under various temperatures and pressure manipulations, see “4.3 CO2 regeneration” at page 713.  

In terms of claim 67, the claim does not specify the other gas in the gas mixture.  The gas mixture in interpreted broadly as for example CO2/H2, wherein cross-linked polyacrylate bead have a greater affinity for carbon dioxide that H2 gas because CO2 is a more than H2 because the carbon-oxygen double bonds in the linear CO2 molecule are more polar (electronegativities: C = 2.5, O = 3.5) than H2.    More importantly, Zhao et al. discloses application of the cross-linked polyacrylamide bead particles.  Therefore, claims 64-67 would have been obvious over the cited prior art as a whole. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 64-67 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2017/106443 (“the `443 publication”), which claims priority to U.S. Provisional Patent Application No. 62/269,637 filed on December 18, 2015, evidenced by Croll et al., Langmuir, (2003), v.19, p.5918-5922. 

Applicant’s claim 64 is drawn to a material comprising particles of uniform or substantially uniform sphericity formed from a cross-linked polymer and having nanocavities with functional groups having an affinity for a gas covalently incorporated on walls of the nanocavities, onto which molecules of the gas are able to be selectively adsorbed.

The `443 publication discloses polymeric sorbents for selectively absorbing carbon dioxide.  The polymeric sorbents are a reaction product of a divinylbenzene/maleic anhydride precursor polymeric material with a nitrogen-containing compound, wherein the nitrogen-containing compound is covalently attached to the polymeric sorbents.  The polymeric sorbents typically are porous and can selectively remove carbon dioxide from other gases such as methane or hydrogen, (see Abstract of 62/269,637).  The functional groups are the nitrogen-containing compounds which are covalently attached to the polymeric sorbents and have an affinity for CO2.  The `443 publication further discloses the terms "polymeric sorbent" and "porous polymeric sorbent" are used interchangeably to refer to a polymeric material that is porous and that can sorb gaseous substances such as, for example, carbon dioxide; and micropores refers to pores having a diameter less than 2 nanometers.  See page 4, lines 13-16 of 62/269,637.  In terms of uniform or substantially uniform sphericity formed from a cross-linked polymer of the particles of claim 64, the `443 publication also teaches the polymeric sorbents are formed from a cross-linked polymer.   
The `443 publication is silent on the uniform or substantially uniform sphericity of the particles formed from a cross-linked polymer.  However, the polymeric sorbents formed from a et al.   Croll et al. teaches the cross-linked polymer of poly(divinylbenzene-alt-maleic anhydride) spheres.  Therefore, the `443 publication evidenced by Croll et al. anticipates Applicant’s claim 64.  

In terms of claim 65, the `443 publication further discloses the polymeric sorbent of micropores refers to pores having a diameter less than 2 nm.  See page 4, lines 13-16 of 62/269,637.

In terms of claim 66, the limitation of “the particles are insoluble in water and able to regenerate by removal of adsorbed gas molecules using temperature and pressure manipulations” is interpreted as inherited properties of the polymeric sorbents of the `443 publication.  

In terms of claim 67, the `443 publication discloses the polymeric sorbent can selectively remove carbon dioxide from other gases such as methane or hydrogen. See Abastract of 62/269,637.  

Alternatively, claims 64-67 are subject to the following 103(a) rejection.	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over the `443 publication in view of Croll et al. 

Determination of the scope and content of the prior art (MPEP §2141.01)
The `443 publication discloses polymeric sorbents for selectively absorbing carbon dioxide.  The polymeric sorbents are a reaction product of a divinylbenzene/maleic anhydride precursor polymeric material with a nitrogen-containing compound, wherein the nitrogen-containing compound is covalently attached to the polymeric sorbents.  The polymeric sorbents typically are porous and can selectively remove carbon dioxide from other gases such as methane or hydrogen. See Abastract of 62/269,637.  The functional groups are the nitrogen-containing compounds which are covalently attached to the polymeric sorbents and have an affinity for CO2.  The `443 publication further discloses the terms "polymeric sorbent" and "porous polymeric sorbent" are used interchangeably to refer to a polymeric material that is porous and that can sorb gaseous substances such as, for example, carbon dioxide; and micropores refers to pores having a diameter less than 2 nanometers.  See page 4, lines 13-16 of 62/269,637.  In terms of uniform or substantially uniform sphericity formed from a cross-linked polymer of the particles of claim 64, the `443 publication also teaches the polymeric 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The differences between the cross-linked polymer particles of Applicant’s claim 64 and the cross-linked polymer sorbents of the `443 publication is that the prior art is silent on the uniform or substantially uniform sphericity of the particles formed from a cross-linked polymer.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claim 64 would have been obvious over the cross-linked polymer sorbents disclosed in the `443 publication, because Croll et al.   Croll et al. teaches the similar cross-linked polymer particles are spheres.  Therefore, the difference/silence is further taught and/or suggested by Croll et al.  
In terms of claim 65, the `443 publication further discloses the polymeric sorbent of micropores refers to pores having a diameter less than 2 nm.  See page 4, lines 13-16 of 62/269,637.
In terms of claim 66, the limitation of “the particles are insoluble in water and able to regenerate by removal of adsorbed gas molecules using temperature and pressure manipulations” is interpreted as inherited properties of the polymeric sorbents of the `443 publication.  
In terms of claim 67, the `443 publication discloses the polymeric sorbent can selectively remove carbon dioxide from other gases such as methane or hydrogen. See Abastract of 62/269,637.  
Therefore, claims 64-67 would have been obvious over the cited prior art as a whole. 

Conclusions
Claims 64-67 are rejected.
Claims 54-63, and 68-73 are withdrawn.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731